Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Response to Arguments
Applicant presents the following arguments in the 19 August 2022 Request for Continued Examination:
With respect to Welsh, Welsh discusses "matching search queries to results and assigning a confidence level for results in an embodiment of knowledgebase 108. In certain embodiments, a confidence level may be a confidence measure used to rank and/or filter search results."4 However, nowhere in the cited portion of Welsh is there any discussion of configuring a set of filters that implement one or more filter criteria that are determined in accordance with rules configured by a user whereby the set of filters are configured both at a machine learning level and at a display level. Further still, Welsh does not mention assigning a priority to the one or more filter criteria during the rule configuration by the user in which one of the assignable priority includes a mandatory designation. Thus, Welsh fails to disclose at least these elements of claim 1.


Keohane fails to cure the deficiency of Welsh. Keohane discusses a question answering component that filters answers against user data. Specifically, the “question answering component 313 finds resulting content in response to query terms or questions entered by searching multiple data sources in corpus 302 and filters the answer against the data collected about the user.” However, Keohane also fails to teach or suggest “configuring a set of filters that implements one or more filter criteria determined in accordance with rules configured by a user, the set of filters being configured at a machine learning level and at a display level, each of the one or more filter criteria being assigned a priority relative to one another during rule configuration by the user, an assignable priority including a mandatory designation” as recited in amended claim 1.
Townsend also fails to cure the deficiencies of Welsh and Keohane. Accordingly, for at least these reasons, the scope and content of Welsh, Keohane, and Townsend, even if combined, do not teach or suggest all claimed elements or support rational inferences that one skilled in the art reasonably would be expected to draw to reach all claimed elements. As a result, a determination of obviousness is not established with respect to independent claims 1, 7, and 13 and its dependent claims 2-6, 8-12, and 14-18. Moreover, the dependent claims each are patentable based on limitations recited therein. Thus, the undersigned respectfully requests that these rejections be reconsidered and withdrawn and that the claims be allowed.

Examiner presents the following responses to Applicant’s arguments:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record in view of the amended claim language. See rejection below in view of Welsh modified by Keohane and Romero.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 15 recite the limitation "repeating the generating, the transmitting, and the evaluating" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Since the independent claims were amended to remove the “transmitting” limitation, there is no antecedent basis for the transmitting limitation being repeated.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0117470 issued to James Welsh et al (hereinafter referred to as Welsh) in view of U.S. Patent Application Publication No. 2017/0124157 issued to Susann Keohane et al (hereinafter referred to as Keohane), and in further view of U.S Patent Application Publication No. 2018/0096027 issued to Monica Romero et al (hereinafter referred to as Romero).
As to claim 1, Welsh discloses configuring a set of filters that implements one or more filter criteria determined in accordance with rules configured by a user, the set of filters being configured at a machine level and at a display level (keyword, location, domain instance, etc. filters are set within the user interface and are received by the system for filtering of instances, see Welsh: Para. 0047 – 0048 and 0055, display level, and provided domain instances based on instances that are related to the not present but available in the knowledgebase, see Welsh: Para. 0047 – 0048, machine level, and Users may access the user interfaces via computing devices including laptops, personal computers, smart phones, tablets, and the like, see Welsh: Para. 0061, and computer/hardware systems (standalone, client, or server computer system) are configured by software and/or may be permanently configured such as that of FPGAs, ASICs, programmable logic or circuitry, etc., see Welsh: Para. 0072 - 0078); 
activating the set of filters (receiving and using the filters, see Welsh: Para. 0055); 


receiving a request for a personalization result from one of a plurality of third-party systems (user set request based on query and filters, see Welsh: Para. 0047, 0055 - 0056, 0058 and 0064 – 0065, and user connect and send requests via user device (i.e. third-party systems) via a web portal, see Welsh: Para. 0002 and 0021); 
generating the personalization result (determining results based on user query and set filters, see Welsh: Para. 0055 – 0056, 0058 and 0064 - 0065);
evaluating whether the personalization result satisfies result set criteria (confidence level is assigned to results, and only results of particular confidence level or higher are received by the user, see Welsh: Para. 0048 and 0056 - 0059); and
based on a determination that the personalization result satisfies the result set criteria, returning the personalization result in an output as a final personalization result (only results of particular confidence level or higher are received by the user, see Welsh: Para. 0056).
However, Welsh does not explicitly disclose configuring a set of filters that implements one or more filter criteria wherein the filters are configured at a machine learning level and at a display level, each of the one or more filter criteria being assigned a priority relative to one another during rule configuration by the user, an assignable priority including a mandatory designation; and generating the personalization result, the generating including feeding data to a plurality of analytics models and applying the activated set of filters to outputs of the plurality of analytic models.

Keohane teaches configuring a set of filters that implements one or more filter criteria wherein the filters are configured at a machine learning level and at a display level (categorizing and filtering using machine learning models including the user roles (machine learning level) and user input query (display level), see Keohane: Para. 0039 – 0046, 0062 – 0063, 0066 – 0068), each of the one or more filter criteria being assigned a priority during rule configuration by the user (estimating probabilities of feature variables in creation of the models for user roles, see Keohane: Para. 0041 – 0045); and 
generating the personalization result, the generating including feeding data to a plurality of analytics models (analytics and categorization components perform analytics on received user data, categorizes using machine learning models and uses the resulting user data when filtering query results, see Keohane: Para. 0035 - 0046) and applying the activated set of filters to outputs of the plurality of analytic models (filtering content against the data collected about the user from the machine learning models from the analytics and categorization components, see Keohane: Para. 0035 - 0046).
Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh’s use of personalizing results with Keohane’s use of machine learning and analytics models in order to provide search result content accessible to a user by tailoring to user proficiency and role.
However, Welsh modified by Keohane does not explicitly disclose each of the one or more filter criteria being assigned a priority relative to one another during rule configuration by the user, an assignable priority including a mandatory designation.
Romero teaches each of the one or more filter criteria being assigned a priority relative to one another during rule configuration by the user, an assignable priority including a mandatory designation (assigning priority levels or weights to travel criteria (such as by a user via a GUI), and user defined mandatory travel criteria, see Romero: Para. 0061 – 0065).
Romero, Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh and Keohane’s use of personalizing results in view of Romero’s use of priority levels for criteria and designation of optional and mandatory criteria in filtering in order to update previously submitted and stored search queries and generation notifications based thereon.

As to claim 2, Welsh modified by Keohane and Romero discloses wherein the operations further comprise determining whether any non-mandatory filter criteria remain active in response to a determination that the personalization result does not satisfy the result set criteria (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056).

As to claim 3, Welsh modified by Keohane and Romero discloses wherein the operations further comprise, based on a determination that non-mandatory filter criteria remain active, reconfiguring the set of filters to deactivate a lowest priority active filter criterion (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Welsh: Claim 2 and Para. 0056); and
repeating the generating, the transmitting, and the evaluating (the process is repeated for each received query and subsequent similar queries, see Welsh: Para. 0055 – 0059, 0064 – 0065, 0090 – 0092 and Fig. 5, 6 and 7).

As to claim 4, Welsh modified by Keohane and Romero discloses wherein the operations further comprise, based on a determination that non-mandatory filter criteria are not active, returning the personalization result in an output as the final personalization result (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Welsh: Claim 2 and Para. 0056).


As to claim 5, Welsh modified by Keohane and Romero discloses wherein the operations further comprise relaxing the result set criteria based on an undersized personalization result (questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Welsh: Para. 0027).

As to claim 6, Welsh modified by Keohane and Romero discloses wherein the operations further comprise removing a filter from the set of filters based on an undersized personalization result (questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Welsh: Para. 0027).

Claims 7 – 12 are rejected using similar rationale to the rejections 1 – 6 above.
Claims 13 – 18 are rejected using similar rationale to the rejections of 1 – 6 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164